                Case 2:20-cv-00014-RAJ Document 27 Filed 07/02/20 Page 1 of 7



                                                        HONORABLE RICHARD A. JONES
1
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
8
     ASSOCIATED INDUSTRIES INSURANCE
9    COMPANY, INC., a foreign insurer,
10                 Plaintiff,                         Case No. 2:20-cv-00014-RAJ
11         v.                                         ORDER
12
     COLE | WATHEN | LEID | HALL, P.C., a
13   Washington Professional Service
     Corporation,
14
                   Defendant.
15
16                                   I.   INTRODUCTION
17         Before the Court are two motions. For the reasons below, Plaintiff’s Motion for
18   Partial Summary Judgment Seeking a Declaration of No Coverage (Dkt. # 11) is
19   DENIED without prejudice, and Defendant’s Motion to Continue Plaintiff’s Motion for
20   Partial Summary Judgment (Dkt. # 21) is GRANTED in part.
21                                   II. BACKGROUND
22         This case, at bottom, is about a car crash, an unfiled answer, and a malpractice
23   insurance policy. In January 2016, Denis Vladimirovich Sukhoterin allegedly crashed
24   into Beth Marie Ling’s car, injuring Ms. Ling’s hip. Dkt. # 13-4 at 3-4. 1 She sued Mr.
25
26   1
      The parties have not attached the complaint filed in Ling v. Sukhoterin, No. 18CV00714
     (Or. Cir. Ct. May 24, 2018), so the Court must rely on Plaintiff’s motion to set aside
27
     default judgment filed in that case for background information.
28   ORDER – 1
              Case 2:20-cv-00014-RAJ Document 27 Filed 07/02/20 Page 2 of 7




1    Sukhoterin and the owner of the car, Mariya Timofeyeva, in Oregon state court. Ling v.
2    Sukhoterin, No. 18CV00714 (Or. Cir. Ct. May 24, 2018). Defendant COLE | WATHEN |
3    LEID | HALL, P.C. (“CWLH”), a Seattle based law firm, was retained by an insurance
4    company to represent Mr. Sukhoterin and Ms. Timofeyeva. Dkt. # 12-1 at 2.
5           According to CWLH, it intended to defend and litigate the case. Early on, it had
6    informed Ms. Ling’s counsel that it was representing Mr. Sukhoterin and Ms.
7    Timofeyeva. Dkt. # 13-5 at 12-13. It had even engaged in a “lengthy litigation and
8    discovery conference,” among other numerous communications, with opposing counsel.
9    Id. at 3-5. Despite those informal communications, Ms. Ling’s counsel notified CWLH
10   that, if it failed to formally appear in the action or respond to the complaint, he would
11   seek a default judgment against it. Id. at 31-32. As a result, CWLH drafted an answer
12   and directed a staff member to file it. Id. at 4. But it would later learn, only after it
13   received notice that default judgment was actually entered against it, that the answer was
14   not in fact filed. Id. at 4-7. It turns out that Ms. Ling’s counsel had indeed pursued and
15   obtained a default judgment, ex parte, after CWLH failed to file its answer. Id. at 5-6.
16          CWLH moved to set aside the default judgment. Dkt. # 13-4. It was denied. Dkt.
17   # 13-6. And it appealed. Dkt. # 13-7 at 2-6.
18          A.     The Associated Industries Policy
19          Awaiting the appeal, CWLH sent a letter to its professional liability insurer,
20   Plaintiff Associated Industries Insurance Company, Inc. (“Associated Industries”),
21   notifying them of the above events and tendering a claim for coverage. Dkt. # 12-1.
22   Ultimately, Associated Industries denied coverage because CWLH knew of a “wrongful
23   act” before the policy period began, an exclusion in the underlying insurance policy.
24   Dkt. # 12-2; see also Dkt. # 12-4.
25          CWLH’s policy with Associated Industries was for the period of September 26,
26
27
28   ORDER – 2
              Case 2:20-cv-00014-RAJ Document 27 Filed 07/02/20 Page 3 of 7




1    2018, to September 28, 2019. 2 Dkt. # 12-2 at 3. Under the policy, CWLH was to be
2    covered so long as “the Insured ha[d] no knowledge of such Wrongful Act prior to the
3    Inception Date of th[e] Policy.” Id. at 3-4. “Inception Date” meant September 26, 2018,
4    the start of the policy period. Id. at 6. “Wrongful Act” meant “any actual or alleged
5    negligent act, error, or omission committed or attempted in the rendering or failing to
6    render Professional Services.” Id. at 4. CWLH was not covered under the policy,
7    Associated Industries reasoned, because it knew of a Wrongful Act (failure to timely file
8    the answer) before the Inception Date (CWLH first learned on June 4, 2018, that the
9    answer was not filed, more than three months before the Inception Date of September 26,
10   2018). Id. at 6.
11          B.     Parallel Proceeding
12          After it was denied coverage, CWLH filed a lawsuit in King County Superior
13   Court, which was later removed to this Court: Cole Wathen Leid Hall, PC v. Associated
14   Industries Insurance Co, Inc., No. 2:19-cv-02097-RAJ (W.D. Wash. removed Dec. 30,
15   2019) (hereinafter Cole Wathen). At the time, Associated Industries was not named as a
16   defendant in Cole Wathen, so it filed this suit days later. Eventually, CWLH would
17   amend its complaint in that case to add Associated Industries. Amended Complaint, Cole
18   Wathen (Dkt. # 16). In Cole Wathen, CWLH asserts several claims against Associated
19   Industries, including breach of contract, bad faith, violations of the Insurance Fair
20   Conduct Act, and negligent claim handling. Id. In this action, on the other hand,
21   Associated Industries seeks declaratory judgment on and rescission of the same insurance
22   policy in Cole Wathen. Dkt. # 1 at 6-8.
23          Just over two months after filing its complaint here, Associated Industries moved
24   for partial summary judgment. Dkt. # 11. It seeks a declaration that it does not owe
25
26   2
      Mary Prugh’s declaration claims to attach the policy as Exhibit 7, but it appears that the
     wrong exhibit was attached. The Court will rely on the parties’ representations about the
27
     policy and the portions of the policy that they have excerpted.
28   ORDER – 3
              Case 2:20-cv-00014-RAJ Document 27 Filed 07/02/20 Page 4 of 7




1    coverage for CWLH’s alleged malpractice. Id. at 1. CWLH responded, Dkt. # 17, and
2    filed a motion under Rule 56(d) to continue the summary judgment motion so that it may
3    conduct discovery, Dkt. # 21. This Order addresses both motions.
4                                   III. LEGAL STANDARD
5           Summary judgment is appropriate if there is no genuine dispute as to any material
6    fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).
7    The moving party bears the initial burden of demonstrating the absence of a genuine issue
8    of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Where the moving
9    party will have the burden of proof at trial, it must affirmatively demonstrate that no
10   reasonable trier of fact could find other than for the moving party. Soremekun v. Thrifty
11   Payless, Inc., 509 F.3d 978, 984 (9th Cir. 2007). On an issue where the nonmoving party
12   will bear the burden of proof at trial, the moving party can prevail merely by pointing out
13   to the district court that there is an absence of evidence to support the non-moving party’s
14   case. Celotex Corp., 477 U.S. at 325. If the moving party meets the initial burden, the
15   opposing party must set forth specific facts showing that there is a genuine issue of fact for
16   trial to defeat the motion. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). The
17   court must view the evidence in the light most favorable to the nonmoving party and draw
18   all reasonable inferences in that party’s favor. Reeves v. Sanderson Plumbing Prods., 530
19   U.S. 133, 150-51 (2000).
20                                       IV. DISCUSSION
21          Associated Industries moves for a declaration that it owes no coverage for
22   CWLH’s alleged malpractice. Dkt. # 11 at 1. In response, CWLH seeks to dismiss the
23   case under the first-to-file rule. Dkt. # 17 at 7-15. It says that this case, filed January 3,
24   2020, was filed after Cole Wathen, filed December 10, 2019, and should be dismissed in
25   the interest of federal comity. Id. CWLH made a nearly identical argument in Cole
26   Wathen, which the Court rejected. Order at 4, Cole Wathen (Dkt. # 44). The Court
27   reiterates here: “Both [this case and Cole Wathen] were filed in this district, and both
28   ORDER – 4
              Case 2:20-cv-00014-RAJ Document 27 Filed 07/02/20 Page 5 of 7




1    cases are now before one judge. Thus, the need for comity is diminished, and the first-to-
2    file rule does not apply.” Id.; see also Amezquita v. Target Corp., No. 5:18-cv-01109-
3    JVS-SP, 2018 WL 6164293, at *3-4 (C.D. Cal. July 9, 2018) (compiling cases). The
4    Court rejects CWLH’s first-to-file argument here as well and will not dismiss this case on
5    this ground.
6           Next, CWLH argues that it needs to conduct discovery and that the motion for
7    partial summary judgment should be continued accordingly. Id. at 15; Dkt. # 21. The
8    Court agrees; summary judgment is premature. Although judges have “discretion to
9    disallow discovery when the non-moving party cannot yet submit evidence supporting its
10   opposition, the Supreme Court has restated the rule as requiring, rather than merely
11   permitting, discovery ‘where the nonmoving party has not had the opportunity to
12   discover information that is essential to its opposition.’” Metabolife Int’l, Inc. v.
13   Wornick, 264 F.3d 832, 846 (9th Cir. 2001) (citing Anderson v. Liberty Lobby, Inc., 477
14   U.S. 242, 250 n.5 (1986)). In this case, Associated Industries moved for partial summary
15   judgment just over two months after it filed its complaint and before CWLH could obtain
16   discovery. Dkt. # 11; Dkt. # 22 ¶¶ 3-4. And while Associated Industries’s motion is
17   technically permissible under the federal rules, Ninth Circuit precedent counsels against
18   granting such motions if the party opposing summary judgment has not had an
19   opportunity to pursue discovery. “Where . . . a summary judgment motion is filed so
20   early in the litigation, before a party has had any realistic opportunity to pursue discovery
21   relating to its theory of the case, district courts should grant any Rule 56 [(d)] motion
22   fairly freely.” Burlington N. Santa Fe R.R. Co. v. Assiniboine & Sioux Tribes of Fort
23   Peck Reservation, 323 F.3d 767, 773 (9th Cir. 2003).
24          To obtain a continuance under Rule 56(d), the nonmoving party must show “by
25   affidavit or declaration that, for specified reasons, it cannot present facts essential to
26   justify its opposition.” Fed. R. Civ. P. 56(d). The declaration must be timely and must
27   specifically identify relevant information where there is some basis for believing the
28   ORDER – 5
              Case 2:20-cv-00014-RAJ Document 27 Filed 07/02/20 Page 6 of 7




1    information sought actually exists. Emp’rs Teamsters Local Nos. 175 & 505 Pension
2    Trust Fund v. Clorox, 353 F.3d 1125, 1129 (9th Cir. 2004). If a court concludes
3    additional discovery is warranted, it may “(1) defer considering the motion or deny it;
4    (2) allow time to obtain affidavits or declarations or to take discovery; or (3) issue any
5    other appropriate order.” Fed. R. Civ. P. 56(d).
6           Here, CWLH meets the requirements for relief under Rule 56(d). First, CWLH’s
7    request is timely. It first raised the request for discovery in its response to Associated
8    Industries’s motion for partial summary judgment. Dkt. # 17 at 15. And just four days
9    later it filed a separate motion seeking the same relief. Dkt. # 21. Second, in support of
10   its request, CWLH submits a declaration of its counsel, Rick J. Wathen, which identifies
11   with adequate specificity areas of relevant discovery. Dkt. # 18. For example, Mr.
12   Wathen contends that discovery may yield “a copy of the claims file including the diary
13   notes,” which will reveal how Associated Industries interprets and applies similar
14   policies. Id. ¶ 3.
15          Associated Industries argues that discovery is unnecessary given that
16   interpretation of the insurance policy is a question of law and that the policy terms are
17   unambiguous, obviating the need for extrinsic evidence. Dkt. # 24 at 3-5. However,
18   contract interpretation is not solely a legal question if a provision is subject to multiple
19   reasonable interpretations. Hall v. Custom Craft Fixtures, Inc., 937 P.2d 1143 (Wash. Ct.
20   App. 1997) (“Summary judgment is not proper if the parties’ written contract, viewed in
21   light of the parties’ other objective manifestations, has two or more reasonable but
22   competing meanings.”); see also W. Washington Corp. of Seventh-Day Adventists v.
23   Ferrellgas, Inc., 7 P.3d 861, 866 (Wash. Ct. App. 2000) (“Extrinsic evidence may be
24   used whether or not the contract language is ambiguous.”). Likewise, the “materiality” of
25   any alleged breach is a question of fact. See Bailie Commc’ns, Ltd. v. Trend Bus. Sys.,
26   765 P.2d 339, 342 (Wash. Ct. App. 1988).
27          Even if a dispute of material fact is not readily apparent from this limited factual
28   ORDER – 6
               Case 2:20-cv-00014-RAJ Document 27 Filed 07/02/20 Page 7 of 7




1    record—a conclusion the Court declines to reach at this stage—summary judgment in
2    Associated Industries’s favor is inappropriate given that CWLH has had no opportunity
3    to engage in discovery and develop its theory of the case. See Burlington, 323 F.3d at
4    774 (“[T]he party making a Rule 56(f) motion cannot be expected to frame its motion
5    with great specificity as to the kind of discovery likely to turn up useful information, as
6    the ground for such specificity has not yet been laid.”).
7           Accordingly, the Court GRANTS in part CWLH’s Rule 56(d) request for
8    additional discovery. Dkt. # 21. Rather than continuing Associated Industries’s motion
9    for partial summary judgment, the Court DENIES the motion without prejudice to
10   refiling after the parties have engaged in a reasonable amount of discovery. See
11   Burlington Northern, 323 F.3d at 773-74.
12                                     V. CONCLUSION
13          For the above reasons, Associated Industries’s Motion for Partial Summary
14   Judgment Seeking a Declaration of No Coverage (Dkt. # 11) is DENIED without
15   prejudice and CWLH’s Motion to Continue Plaintiff’s Motion for Partial Summary
16   Judgment (Dkt. # 21) is GRANTED in part. Given the significant overlap between this
17   case and Cole Wathen, the Court implores the parties to minimize redundancy and
18   maximize efficiency in litigating the two cases. To that end, the Court instructs the
19   parties to submit a joint statement within 14 days of the entry of this Order. That
20   statement should be no longer than ten pages and should describe how the parties intend
21   to coordinate their discovery, motion practice, and trial between this case and Cole
22   Wathen.
23          DATED this 2nd day of July, 2020.
24
25
                                                       A
                                                       The Honorable Richard A. Jones
26
                                                       United States District Judge
27
28   ORDER – 7
